This is an appeal from the judgment on a verdict for seven thousand five hundred dollars in favor of the plaintiff in an action for damages for personal injuries.
[1] On December 4, 1925, at about 4 o'clock P.M., the plaintiff was walking on the sidewalk near the corner of Second and Oxford Streets in the city of Los Angeles. At the same time the defendant, Don Stanley, was driving a grocery delivery truck in the service of his employer, August Kwasigroch, proceeding southerly on Oxford Street toward its intersection with Second Street. Co-incidentally the defendant Ahl was driving a plumber's truck in the service of his employers, Carroll  Barry, proceeding easterly on Second Street toward Oxford. At the intersection a collision of the two cars became imminent and both drivers endeavored to avoid it. In the attempt the defendant Stanley's car hit the curb, overturned, struck the plaintiff while she was on the sidewalk and caused the serious injuries for which redress is sought in this action. The plaintiff sued both drivers and their employers as joint tort-feasors. The jury returned a verdict against the appealing defendants, Stanley and Kwasigroch, and in favor of the other defendants.
It is unnecessary to recount further the circumstances of the accident. It is not contended that the plaintiff was not entitled to recover. At the trial it was the endeavor of one set of defendants to show that they were not responsible for the accident which, if proved, would throw the liability on the other set of defendants. It is sufficient to say that the evidence was sufficient to support the verdict against the appealing defendants.
Nor is it required that specific mention be made of the numerous contentions of the appellants. They constitute *Page 364 
criticism of instructions given and refused and alleged erroneous rulings of the trial court. Each point has been examined and we do not find sufficient of substance therein to require or justify a reversal.
The judgment is therefore affirmed.
Richards, J., Seawell, J., Waste, C.J., Langdon, J., Preston, J., and Curtis, J., concurred.